"Where land is held by a life-tenant, and taxes are assessed against him and executions issued in personam only, a sale under the levy of such executions passes only the life-estate." Howell v. Lawson,188 Ga. 164 (1). To the same effect see Roddenberry v.Simpson, 171 Ga. 715; Kirk v. Bray, 181 Ga. 814 (2);Bracewell v. Morton, 192 Ga. 396 (1); Coleman v. Durden,193 Ga. 76 (1); Patellis v. Tanner, 197 Ga. 471 (3); Futch
v. Jarrard, 203 Ga. 47 (1), 49. Under the above rule, at the sale of the property here involved under a tax execution against the life tenant in personam the purchaser acquired the life estate only, and upon the trial of a contest between remaindermen and such purchaser, these facts demanded a verdict in favor of the remaindermen, and the court erred in directing a verdict in favor of the purchaser. The fact that the life tenant was in possession, and that the levy indicated that the whole property was levied upon and sold, does not take the case from under the above rule. Nor does the evidence, showing that the taxes upon this particular property alone were included in the execution under which the sale was made, require a different ruling.